 



EXHIBIT 10.27
AMENDMENT FOUR TO THE
GENUINE PARTS COMPANY
SUPPLEMENTAL RETIREMENT PLAN
          This Amendment to the Genuine Parts Company Supplemental Retirement
Plan is adopted by Genuine Parts Company (the “Company”), effective as of the
date set forth herein.
W I T N E S S E T H:
              WHEREAS, the Company maintains The Genuine Parts Company
Supplemental Retirement Plan (the “Plan”), and such Plan is currently in effect;
              WHEREAS, the Company desires to amend the Plan; and
              WHEREAS, pursuant to Section 6.08 of the Plan, the Company has
reserved the right to amend the Plan through action of the Committee;
              NOW, THEREFORE, BE IT RESOLVED that the Plan is hereby amended as
follows:
1.
              Effective January 1, 2006, Section 1.02 is deleted in its entirety
and a new Section 1.02 is hereby substituted in lieu thereof as follows:

     
“1.02
  Incorporation of Pension Plan.


 
  The terms of the Genuine Parts Company Pension Plan, as amended and restated
effective January 1, 2006 (the “Pension Plan”) are hereby incorporated in this
Plan by reference. Unless otherwise indicated herein, the provisions of any
future amendments to the Pension Plan shall also be incorporated in this Plan by
reference. Unless indicated otherwise, capitalized terms used in this Plan shall
have the meaning given those terms in the Pension Plan.”

2.
              Effective January 1, 2008, Section 2.01 is deleted in its entirety
and a new Section 2.01 is hereby substituted in lieu thereof as follows:

     
“2.01
  Eligibility.


 
  Except as provided in Section 2.02, any employee of the Employer (“Key
Employee”) whose annual, regular Earnings are expected to be equal to or greater
than the compensation limits of Code Section 401(a)(17) ($230,000 in 2008) shall
participate in this Plan. Upon becoming eligible to participate, a Key Employee
must complete and execute a Joinder Agreement in a form satisfactory to the
Pension and Benefits Committee of Genuine Parts Company (the “Committee”). Such
Joinder Agreement must be completed no later than January 30 following the
calendar year in which the Key Employee first accrues a benefit under this Plan.
If the Key Employee fails to timely complete the Joinder Agreement, the Key
Employee shall not accrue benefits under this Plan until the first day of the
calendar year after the completion of the Joinder Agreement. Even though a Key
Employee may be a Participant in this Plan, he shall not be entitled to any
benefit hereunder unless and until his benefits under the Pension Plan are
reduced due to the application of either Section 401(a)(17) or Section 415 of
the Code.”

 



--------------------------------------------------------------------------------



 



3.
     Effective January 1, 2008, Section 2.02 is deleted in its entirety and a
new Section 2.02 is hereby substituted in lieu thereof as follows:

     
“2.02
  Additional Rules on Eligibility.

(a)   A Key Employee shall not accrue a benefit for any year in which the Key
Employee’s annual, regular Earnings are less than the compensation limits of
Code Section 401(a)(17). Nevertheless, the Key Employee shall continue to
participate in the Plan and shall again accrue a benefit under this Plan during
the calendar year in which the Key Employee’s Earnings exceed the Earnings limit
in Section 2.01.   (b)   A Key Employee shall be notified in writing by the
Committee (or its designee) of his or her initial eligibility to participate in
the Plan no later than January 30 following the calendar year in which the Key
Employee first accrues a benefit under the Plan. Unless notified in writing by
the Committee (or its designee) as described in the preceding sentence, a Key
Employee shall not be eligible to participate in the Plan and shall not accrue a
benefit under this Plan. Furthermore, the Committee (or its designee) may
prohibit any Key Employee from accruing future benefits under this Plan by
notifying such Key Employee in writing that his or her accruals under this Plan
shall cease. Such freezing of future accruals shall be effective for the next
calendar year following the date the written notice is mailed or hand delivered
to the Key Employee.”

4.
              Effective January 1, 2008, Section 3.02(a) is deleted in its
entirety and a new Section 3.02(a) is hereby substituted in lieu thereof as
follows:

“(a)   The Employer shall commence payment of the Supplemental Retirement Income
on the first day of the seventh month following the Participant’s separation
from service with the Employer and such benefit shall continue on a monthly
basis for the Participant’s lifetime and for any period thereafter provided for
under the form of benefit elected by the Participant. The first payment shall
equal to seven months of payments (representing the payment made to the
Participant for that month plus the monthly payments for the six months
following the Participant’s separation from service with the Employer). For
example, if a Participant has a separation from service with the Employer on
January 12, the first payment shall be made on August 1 (the first day of the
seventh month following January 12). The August 1 payment shall include an
amount equal to seven months of payments (representing payments for February,
March, April, May, June and July).”

5.
              Effective January 1, 2008, Section 3.02(d) is deleted in its
entirety and a new Section 3.02(d) is hereby substituted in lieu thereof as
follows:

“(d)   A Participant may elect among the following annuity payment options
available under the Plan:

  (i)   Life Annuity Option — a monthly Retirement Income payable during the
Participant’s lifetime, with payments ceasing upon the Participant’s death.    
(ii)   Joint and 50% Survivor Annuity — a monthly Retirement Income equal to the
reduced Actuarial Equivalent of the Life Annuity Option. The Retirement Income
shall be

 



--------------------------------------------------------------------------------



 



      payable to the Participant for the Participant’s life, and upon the
Participant’s death, 50% of such Retirement Income shall be payable to the
Participant’s Spouse for the Spouse’s life. Such Retirement Income shall cease
on the later of the death of the Participant or the death of the Participant’s
Spouse.

  (iii)   Ten Years Certain and Life Option — a monthly Retirement Income equal
to the reduced Actuarial Equivalent of the Life Annuity Option. The Retirement
Income shall be payable to the Participant during the Participant’s lifetime
and, in the event of the Participant’s death, within a period of ten years after
the commencement of benefits, the same monthly amount shall be payable to the
Participant’s Beneficiary for the remainder of such ten-year period.     (iv)  
Joint and Last Survivor Option — a monthly Retirement Income equal to the
reduced Actuarial Equivalent of the Life Annuity Option. The Retirement Income
shall be payable to the Participant for the Participant’s life, and upon the
Participant’s death, a designated percentage (100%, 75% or 50%) of the
Participant’s Retirement Income shall be payable to the Participant’s
Beneficiary for the Beneficiary’s life. Such Retirement Income shall cease on
the later of the death of the Participant or the death of the Participant’s
Beneficiary.         The Participant may choose the annuity form of payment at
any time prior to the commencement of benefits under the Plan. In the event that
the Participant fails to elect a form of payment, then the Supplemental
Retirement Income shall be paid in the form of a 50% joint and survivor annuity
if the Participant has a Spouse on the separation from service date and in the
form of a Life Annuity if the Participant does not have a Spouse on the
separation from service date. If the Supplemental Retirement Income is paid in a
form other than a Life Annuity, then the amount of such benefit shall be
adjusted so that it is the Actuarial Equivalent of the Life Annuity described in
Section 3.01.”

6.
              Effective January 1, 2008, Section 4.02 is deleted in its entirety
and a new Section 4.02 is hereby substituted in lieu thereof as follows:
“If a Participant dies after Supplemental Retirement Income Payments have begun
hereunder, then the Participant’s Beneficiary shall be entitled to only that
death benefit, if any, which is in effect at the time of the Participants’ death
in accordance with the benefit option elected by the Participant.”
7.
              Effective January 1, 2008, Sections 5.01(a), (b) and (c) are
deleted in their entirety and new Sections 5.01(a), (b) and (c) are hereby
substituted in lieu thereof as follows:

     
“5.01
  Change of Control.


(a)
  In the event there is a Change of Control of Genuine Parts (as defined in
Section 5.01(d)), a Participant described below shall receive an immediate lump
sum payment of the Participant’s Supplemental Retirement Income in lieu of the
Supplemental Retirement Income otherwise provided under this Plan.

  (i)   A Participant who terminates employment on account of the Change of
Control (as defined below) must have attained age 55 with at least fifteen
(15) years of Credited Service for vesting purposes under the Pension Plan on or
prior to the Participant’s termination of

 



--------------------------------------------------------------------------------



 



      employment of account of the Change of Control. Such Participant’s lump
sum benefit shall be computed as described in Section 5.01(b) below.

  (ii)   A Participant (or his or her Beneficiary if the Participant is not
living) who does not satisfy the conditions of subparagraph (i) above but who
terminated employment prior to the Change of Control and who is receiving or
entitled to receive benefits under the Plan following the Change in Control
shall receive a lump sum benefit computed as described in Section 5.01(c).
However, this subparagraph (ii) shall apply only if both a “Code Section 409A
Change in Control” occurs (as defined in Code Section 409A — see Treas. Reg.
Section 1.409A-3(i)(5)) and a Change of Control occurs (as defined in
Section 5.01(d)).     (iii)   For purposes of this Section 5.01(a), a
Participant’s employment shall be considered to have “terminated on account of
such Change of Control” if the Participant’s employment with the Employer is
terminated for any reason (e.g., resignation, involuntary termination,
disability, death, etc.) that constitutes a separation from service as defined
in Code Section 409A (see Treas. Reg. Section 1.409A-1(h)). Such termination of
employment must occur during the two-year period beginning on the date on which
the Change in Control occurred.

(b)   The lump sum payment for a Participant described in Section 5.01(a)(i)
shall be determined by computing the present value of the Participant’s monthly
Supplemental Retirement Income as of the date of the Participant’s termination
of employment on account of the Change of Control (calculated pursuant to the
formula set forth in Section 3.01(a)). The present value amount shall be
determined using the Applicable Interest Rate and Applicable Mortality Table as
defined in Section 4.10 of the Pension Plan (i.e., the interest rate used to
compute a lump sum payout from the Pension Plan following a change in control).
  (c)   The lump sum payment for a Participant described in Section 5.01(a)(ii)
shall be determined by computing the present value of the remaining unpaid
monthly Supplemental Retirement Income payments under this Plan using the
Applicable Interest Rate and Applicable Mortality Table as defined in
Section 4.10 of the Pension Plan (i.e., the interest rate used to compute a lump
sum payout from the Pension Plan following a Change of Control) and by assuming
such payments begin or continue (as the case may be) immediately following the
Change of Control.”

8.
              Effective January 1, 2008, Section 6.03 is hereby deleted from the
Plan and in lieu thereof, the following phrase shall be added:
“Reserved:”
9.
              Effective January 1, 2008, a new Section 6.05(c) is hereby added
to the Plan as follows:

      “(c) Any payments that are not paid pursuant to subsections (a) or
(b) above shall be irrevocably forfeited.”

10.
              Effective January 1, 2008, Section 6.08 is hereby deleted and a
new Section 6.08 is hereby substituted in lieu thereof as follows:

 



--------------------------------------------------------------------------------



 



     
6.08
  Right to Amend and Terminate.


 
  The Committee reserves the right to modify, alter, amend, or terminate the
Plan, at any time and from time to time, without notice, to any extent deemed
advisable; provided, however, that no such amendment or termination shall
(without the written consent of the Participant, if living, and if not, the
Participant’s Beneficiary) adversely affect any benefit under the Plan which has
accrued with respect to the Participant as of the date of such amendment or
termination regardless of whether such benefit is vested or in pay status.
Notwithstanding the foregoing, no amendment, modification, alteration, or
termination of this Plan may be given effect with respect to any Participant
without the consent of such Participant (if living, and if not, the
Participant’s Beneficiary) if such amendment, modification, alteration, or
termination is adopted during the six-month period prior to a Change of Control
or during the two-year period following a Change of Control. In addition, no
termination shall result in an acceleration of any benefit under this Plan
unless such termination complies with the termination and liquidation provisions
of Code Section 409A (see Treas. Reg. Section 1.409A-3(j)(4)(ix)). Finally, the
Committee may amend the Plan for any purpose to comply with Code Section 409A,
including optional Code Section 409A provisions, and may amend the Plan to
comply with other required changes in law without the consent of Participants or
Beneficiaries and regardless of a prior or subsequent Change in Control.

11.
              Effective January 1, 2008, the term “Contingent Annuitant” shall
be replaced with the term “Beneficiary” throughout the Plan. As a matter of
background, the terms “Contingent Annuitant” and “Beneficiary” were functionally
identical for purposes of the Plan.
* * * * * * * * *
              Except as amended herein, the Plan shall remain in full force and
effect.
              IN WITNESS WHEREOF, the Pension and Benefits Committee has caused
this Amendment to the Plan to be executed on the date shown below, but effective
as of the date indicated above.

              PENSION AND BENEFITS COMMITTEE
 
       
 
  By:    /s/ Frank M. Howard
 
       
 
       
 
  Name    Frank M. Howard
 
       
 
       
 
  Title    Chairman
 
       
 
       
 
  Date:    11/28/07
 
       

         
Attest:
       
 
       
By:
       
 
       
 
       
Date:
       
 
       

 